—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered August 3, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 71/2 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility and identification were properly considered by the jury and there is no basis upon which to disturb its determinations (see, People v *343Gaimari, 176 NY 84, 94). There was extensive evidence of defendant’s guilt, including reliable identifications by both the purchasing and “ghost” undercover officers and the recovery of prerecorded buy money from defendant’s person.
We perceive no basis for a reduction of sentence. Concur— Andrias, J.P., Rosenberger, Lerner, Friedman and Marlow, JJ.